DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art discloses the claimed combination of a no-hub connector holding together first and second ends of first and second pipe sections extending along a longitudinal axis by encircling a juncture of the ends of the pipe sections with a tubular sealing gasket enclosed by a tubular metal shield both of which extend across the juncture and are clamped to each pipe section to form a sealed pipe connection suitable for the intended use of the connector; at least four adjustable length ring clamps, including first and second end clamps on opposing first and second ends of the connector and first and second intermediate clamps adjacent the respective first and second end clamps but axially inward of the respective first and second end clamps, each ring clamp having a clamp strap encircling the longitudinal axis and one of the pipe sections during use, at least two separate axial straps extending parallel to the longitudinal axis and equally spaced around that axis; wherein the first and second intermediate clamps are spaced an axial distance apart so that the pipe juncture may be located between the first and second intermediate clamps during use and so the first and second intermediate clamps may be tightened against the first and second pipe sections, respectively, during use; and wherein the shield and gasket have an axial length sufficient to extend to an axially .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both a second end clamp and a second intermediate clamp; reference character “30” has been used to designate both a first end clamp and a first intermediate clamp; and reference character “32” has been used to designate both a shield end clamp and end clamps.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 228, 230, 26a, 26b, W.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification recites “longitudinal axis 26” and “second end clamps 24, 26”; however, both statements cannot be correct.  
The specification recites “intermediate clamps 24, 30” and “second end clamps 24, 26”; however, both statements cannot be correct.  
The specification recites “intermediate clamps 24, 30” and “second end clamp 24”; however, both statements cannot be correct.  
The specification recites “second intermediate clamp 28” and “intermediate clamps 28, 30”; however, both statements cannot be correct.  
The specification recites “gasket 38” and “gasket 34”; however, both statements cannot be correct.  
Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art cited is the state of the art at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679